26 So.3d 724 (2010)
Robert M. INMAN, Appellant,
v.
Carol H. INMAN, Appellee.
No. 4D09-194.
District Court of Appeal of Florida, Fourth District.
February 10, 2010.
Wayne R. McDonough of Wayne R. McDonough, P.A., Vero Beach, for appellant.
Craig M. Rappel of Rappel Health Law Group, P.L., Vero Beach, for appellee.
PER CURIAM.
In a final judgment of dissolution of marriage, the trial judge essentially reserved jurisdiction to determine which item of the husband's property would be subject to a lien to secure the wife's alimony payments. The trial judge reasonably took this action as a result of the husband's mistaken belief that a certain asset could be encumbered. As a result, a term in the parties' mediation agreement could not be completely fulfilled. Although the final judgment had the effect of terminating the marriage and finally adjudicating certain issues, procedurally it did not bring an end to the judicial labor required in this case. Therefore, the order is not appealable as a final order. See Demont v. Demont, 24 So.3d 699 (Fla. 1st DCA 2009). We dismiss the appeal without prejudice to either party's right to file a timely notice *725 of appeal after a final order has been rendered by the trial court.
GROSS, C.J., MAY and CIKLIN, JJ., concur.